Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 1/25/2021.
Drawings
The drawings were received on 1/25/2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cooling module in claim claims 1-12 understood to be a Peltier (also called a thermoelectric in the art) module (page 5, lines 18-19).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the control device” in claim 1 which lacks antecedent basis in the claims.  This limitation is understood to be the same as the “the thermal control device” already claimed.

Claim 12 recites the limitation “the control device” in claim 1 which lacks antecedent basis in the claims.  This limitation is understood to be the same as the “the thermal control device” already claimed.

Claims 2-11 are rejected as being dependent upon a rejected to claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zayer et al. (US 20120087384), hereinafter referred to as Zayer and further in view of Uratani et al. (US 20120151940), hereinafter referred to as Uratani.

With respect to claim 1, Zayer (Figure 1), teaches a thermal control device of a component (component 10, paragraph 23 with associated thermal control system which includes thermoelectric cooler 14 and thermistor 16, paragraphs 23-25), the control device including:
a power source (although not shown a power source is required for operation of the system as a thermoelectric cooler provides operates by providing cooling using power, paragraph 3-4, so a power source would be inherently part of the invention),
a converter able to convert a temperature variation into a resistance variation (thermistor 16, paragraph 25), 


Zayer does not teach the current suppling the converter decreases with an ambient temperature increase and the current supply the cooling module remains constant or that the converter is electrically connected to the power source.

Uratani (Figure 1) that both the thermistor (4) and the Peltier are connected to the power source (12, see Figure 1) and that through the use of the electrical circuit that during cooling operation control when the ambient temperature is above a certain temperature, the current supplied to the Peltier element is set to be constant (abstract, paragraph 19).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching have provided the electrical circuit of Uratani connected 

With respect to claim 2, Zayer as modified teaches wherein the second face is arranged to be kept at a constant temperature (under certain conditions the device is maintained at a substantially constant target temperature, paragraph 10 which means that the second face would be at a constant temperature in those conditions).
With respect to claim 3, Zayer teaches wherein the cooling module and the converter are arranged in parallel with the power supply (as modified based on the teaching of Uratani which modifies Zayer it can be seen in Figure 1 that the thermistor and the TEC are in parallel electrically).


With respect to claim 4, Zayer as modified teaches wherein the converter has a resistant that increase with the temperature (the positive temperature thermistor 16 paragraph 12, can also be considered part of the converter and thus has a resistance that increase with temperature as it has a positive temperature coefficient, paragraph 26).

With respect to claim 5, Zayer as modified teaches wherein the control device is a self-regulated device (the overall operation of the system is by a feedback loop, paragraph 24, and thus the system can be considered to be self-regulated, which would also be true in Figure 1 of Uratani as applied to Zayer as it is a control circuit).

With respect to claim 6, Zayer as modified teaches wherein the component includes a sensor and a protective housing (the overall housing 13 and the thermistor 15, paragraphs 23-24), the first face being 

With respect to claim 10, Zayer as modified teaches an electronic system (overall system of Figure 1) including: the component (the chip, paragraph 23), and a thermal control device of the component, the control device being according to claim 1 (the rest of the components of claim 1 as incorporated based on the rejection of claim 1 above).

With respect to claim 11, Zayer as modified teaches a platform including an electronic system according to claim 10 (the casing 13, paragraph 23, can be considered the platform that the electronic system and thermal control device are mounted in).
With respect to claim 12, Zayer teaches (Figure 1) a thermal control device a component (component 10, paragraph 23 with associated thermal control system which includes thermoelectric cooler 14 and thermistor 16, paragraphs 23-25), the control device including:
a power source capable of delivering a current (although not shown a power source is required for operation of the system as a thermoelectric cooler provides operates by providing cooling using power, paragraph 3-4, so a power source would be inherently part of the invention),
a converter able to convert a temperature variation into a resistance variation (PTC thermistor, 16, paragraph 25), 
a cooling module including two faces (thermoelectric cooler 14, paragraph 24 which has a top face and a bottom face as seen in the figure), a first face at a first temperature and a second face at a second temperature (the first face is against 12 and the second face is against 13), the difference between the first temperature and the second temperature depending on the current supplying the cooling module (this is how a TEC cooler operates, creating a temperature difference based on the power supplied), the first face being in contact with the component (the top face of 14 is in thermal contact with 11 via 12), wherein the converter is powered by the power source with a current which decreases with an ambient temperature increase (the thermistor is has a positive temperature coefficient, which means that as temperature increases, the current supplied to the thermistor would decrease because the resistance 


Zayer does not explicitly teach the converter being electrically connected to a power source via a first link, wherein the cooing module is connected to the power source via a second link and is powered by the power source with a fixed current such that the deviation between the first temperature of the first face and the second temperature of the second face is fixed.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching have provided the electrical circuit of Uratani connected to the thermistors, power source and thermoelectric cooler in a similar way as in Zayer so as to provide constant current to the thermoelectric device when the ambient temperature increases since it has been shown that applying a known technique to a known device ready for improvement to yield predictable results is obvious whereby providing constant current operation using a circuit such as in Uratani would allow for continue cooling with the Peltier device with an increase in temperature without an increase in the power required for operation.  This would provide both links and the fixed (or constant) current operation.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zayer/Uratani and further in view of Zielgtrum (US PG Pub 20160252313), hereinafter referred to as Zielgtrum and further in view of Fromm (US 20170023281), hereinafter referred to as Fromm.

With respect to claim 7, Zayer does not teach wherein the converter is ceramic.

Zielgtrum teaches that a thermistor can be made as a ceramic positive temperature coefficient thermistor (paragraph 14).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Zielgtrum had the PTC thermistor or Zayer be a PCT ceramic thermistor since it has been shown that choosing from a finite number of identified predictable solutions with a reasonable expectation of success as a ceramic PTC thermistor as it is one of a known type of temperature sensors/thermistors suitable for use in a heat exchanger system.

Zayer does not teach the faces of the cooling module are made from ceramic.

Fromm teaches that faces of a thermoelectric cooler are made of ceramic material (paragraph 12).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the thermoelectric cooler of Zayer have been made of ceramic (and thus the faces) based on the teaching of Fromm since it has been shown that combining prior art elements to yield predictable results is obvious as ceramic is a known material suitable to form thermoelectric coolers from.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zayer/Uratani and further in view of Gruenwald et al (US 20180226557), hereinafter referred to as Gruenwald. 

With respect to claim 8, Zayer as modified does not teach the second face is made from ceramic of the PTC type.

Gruenwald teaches that it is known to make a heating element from a ceramic PTC material (paragraph 36).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have to have made the second face of thermoelectric cooler of Zayer to have been made of a ceramic PTC material based on the teaching of Gruenwald since it has been shown that combining prior art elements to yield predictable results is obvious as ceramic is a known material suitable to form heaters from.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zayer/Uratani and further in view of Qazi (20170176062), hereinafter referred to as Qazi.

With respect to claim 9, Zayer as modified does not teach wherein the sensor is a micro-electromechanical system.  

Qazi teaches that a mems sensor can be included as part of a Peltier based cooling system (paragraph 4).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have included a MEMS as one of the components of the electrical system of Zayer based on the teaching of Qazi since it has been shown that combining prior art elements to yield predictable results is obvious whereby a MEMS is a known device that is used as part of a control system and thus would be obvious to have been utilize in the system of Zayer. 



Response to Arguments
1/25/2021 have been fully considered but they are not persuasive.

In regards the term “cooling module” being interpreted under 35 USC 112(f), this limitation is interpreted based on the specification as being a Peltier (also called thermoelectric in the art) module (page 5, lines 18-19 of the specification of the instant application), which is the only that applicant has support from in the specification.

Applicant argues that none of the references teach “the current supplying the cooling module remains constant, and wherein the second face of the cooling module in in contact with the converter” because in Zayer “the power supplying the cooling module is controlled so that the total resistance is constant” and as such “the cooling module is powered with a variable current” and that in Zayer the TEC is not coupled to the thermistor.  Applicant further argues that Uratani does not cure the deficiencies of Zayer because Uratani teaches that when the ambient temperature is less than the predetermined temperature, the control circuit controls the current supplied to the Peltier.  This is not persuasive.

Zayer is not used to provide a teaching that in regards to the current operation of the cooling module.  Further, the claims do not require the two components to be coupled, but only require that they be in “contact” but what type of contact is not specified.  In the case of Zayer, they would be in thermal contact which limitation meets the claim language as it is a form of contact.  Further, the limitation in the claims is “the current supplying the converter decreases with an ambient temperature increase and the current supplying the cooling module remains constant”.  This does not require this operation under all conditions, only under the conditions specified.  As shown by Uratani, under the conditions of a temperature increase there is a constant power sent to the Peltier module, which means that such a limitation has been met.

Applicant’s remaining arguments are moot as they do not differ from those applied to claim 1.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/             Primary Examiner, Art Unit 3763